DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-14, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iversen et al. (USPN 2020/0193943) in view of Kunkel et al. (USPN 2013/0328948).
With respect to claim 11, Iversen teaches a system (Figs. 1-21), comprising: 
a tile-based display comprising a matrix of display pixels (Fig. 1 and paragraph [0039]); and
tile boundary compensation circuitry (Claim 2 and Fig. 20 and paragraphs [0037], [0067]-[0082], [0096] and [0103]) configured to: 
receive the image data (Fig. 20 and paragraph [0103]); 
perform a first order correction of a tile boundary between two tiles of the tile-based display by adjusting a luminance of a plurality of tile boundary display pixels along the tile boundary (Figs. 19 and 20 and paragraphs [0037], [0067]-[0082], [0096] and [0103] teach adjusting luminance and blending); and 
perform a second order correction of the tile boundary by adjusting a luminance of a plurality of non-tile boundary display pixels adjacent to the plurality of tile boundary display pixels (Figs. 19 and 20 and paragraphs [0037], [0067]-[0082], [0096] and [0103] teach adjusting luminance and blending).
However, Iversen fails to teach processing circuitry generating image data and usage of a point spread function.  Specifically, Iversen fails to expressly teach processing circuitry configured to generate image data to be displayed on the tile-based display and tile boundary compensation circuitry configured to receive the image data from the processing circuitry (Examiner notes Iversen, paragraph [0102] discloses modification of image data to be displayed but is silent on how the original image data was generated) perform a first order correction of a tile boundary between two tiles of the tile-based display by adjusting a luminance of a plurality of tile boundary display pixels along the tile boundary according to a point spread function; and perform a second order correction of the tile boundary by adjusting a luminance of a plurality of non-tile boundary display pixels adjacent to the plurality of tile boundary display pixels according to the point spread function.
Kunkel teaches a known technique in a tile-based display using processing circuitry to generate image data to be displayed on the tile-based display (Figs. 4A-7 and paragraphs [0034] and [0064]-[0070]) as well as modifying tile-based display pixels using a point spread function (paragraphs [0031] and [0082]-[0088]).
Iversen teaches a base process/product of a tile-based display which the claimed invention can be seen as an improvement in that the display includes processing circuitry configured to generate image data to be displayed on the tile-based display and tile boundary compensation circuitry configured to receive the image data from the processing circuitry perform a first order correction of a tile boundary between two tiles of the tile-based display by adjusting a luminance of a plurality of tile boundary display pixels along the tile boundary according to a point spread function; and perform a second order correction of the tile boundary by adjusting a luminance of a plurality of non-tile boundary display pixels adjacent to the plurality of tile boundary display pixels according to the point spread function.  Kunkel teaches a known technique of using processing circuitry to generate image data to be displayed on the tile-based display as well as modifying tile-based display pixels using a point spread function that is comparable to the base process/product.
Kunkel’s known technique of using processing circuitry to generate image data to be displayed on the tile-based display as well as modifying tile-based display pixels using a point spread function would have been recognized by one skilled in the art as applicable to the base process/product of Iversen and the results would have been predictable and resulted in processing circuitry configured to generate image data to be displayed on the tile-based display and tile boundary compensation circuitry configured to receive the image data from the processing circuitry perform a first order correction of a tile boundary between two tiles of the tile-based display by adjusting a luminance of a plurality of tile boundary display pixels along the tile boundary according to a point spread function; and perform a second order correction of the tile boundary by adjusting a luminance of a plurality of non-tile boundary display pixels adjacent to the plurality of tile boundary display pixels according to the point spread function which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 12, Iversen in view of Kunkel teach the system of claim 11, discussed above, wherein the processing circuitry is configured to resample the image data based on a pixel arrangement of the tile-based display (Iversen, paragraphs [0080], [0089] and [0103] .  Examiner notes the claim does not require any specific relationship between resampling and the pixel and a reasonably broad interpretation includes the teachings of Iversen).

With respect to claim 13, Iversen in view of Kunkel teach the system of claim 12, discussed above, wherein the pixel arrangement of the tile-based display comprises a hexagonal grid, a square grid, a rectangular grid, or any combination thereof (Iversen, Figs. 1-5, 18 and 19 and paragraph [0065]).

With respect to claim 14, Iversen in view of Kunkel teach the system of claim 13, discussed above.  
However, Iversen in view of Kunkel fail to expressly teach wherein the processing circuitry is configured to resample the image data when the pixel arrangement comprises the hexagonal grid (Iversen, paragraphs [0063], [0065] teaches various shapes of tile may be used but is silent on specific pixel arrangements).
Examiner takes Official Notice that various pixel configurations are well known in the art, including the usage of hexagonal configurations.
Iversen in view of Kunkel teaches a base process/product of a tile-based display which the claimed invention can be seen as an improvement in that the pixel arrangement comprises a hexagonal grid.  Official Notice teaches a known technique of using hexagonal configurations that is comparable to the base process/product.
Official Notice’s known technique of using hexagonal configurations would have been recognized by one skilled in the art as applicable to the base process/product of Iversen in view of Kunkel and the results would have been predictable and resulted in a tile-based display system where the pixel arrangement comprises the hexagonal grid which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
Claim 19, a method, corresponds to and is analyzed and rejected for substantially the same reasons as the system of Claim 11, discussed above.
However, Iversen in view of Kunkel fail to expressly teach adjusting luminance of image data according to a gain mask.  Specifically, Iversen in view of Kunkel fail to expressly teach performing, via the processing circuitry, a first order correction of the image data associated with at least one display pixel along a boundary between the first tile and the second tile by adjusting a luminance of the image data associated with the at least one display pixel along the boundary according to a gain mask (emphasis added).
Examiner takes Official Notice that gain masks and their usage to change pixel values are well known in the art.
Iversen in view of Kunkel teaches a base process/product of tile boundary compensation adjusting luminance which the claimed invention can be seen as an improvement in that performing, via the processing circuitry, a first order correction of the image data associated with at least one display pixel along a boundary between the first tile and the second tile by adjusting a luminance of the image data associated with the at least one display pixel along the boundary according to a gain mask.  Official Notice teaches a known technique of usage a gain mask to change pixel values that is comparable to the base process/product.
Official Notice’s known technique of usage a gain mask to change pixel values would have been recognized by one skilled in the art as applicable to the base process/product of Iversen in view of Kunkel and the results would have been predictable and resulted in performing, via the processing circuitry, a first order correction of the image data associated with at least one display pixel along a boundary between the first tile and the second tile by adjusting a luminance of the image data associated with the at least one display pixel along the boundary according to a gain mask which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	The further limitations of claim 21 are rejected for substantially the same reasons as claim 11, discussed above.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iversen et al. (USPN 2020/0193943) in view of Kunkel et al. (USPN 2013/0328948) and further in view of Jun et al. (USPN 2019/0019474).
With respect to claim 16, Iversen in view of Kunkel teach the system of claim 11, discussed above.
However, Iversen in view of Kunkel fail to expressly teach wherein when a distance between adjacent tile boundary display pixels is greater than a distance between adjacent non-tile boundary display pixels, the processing circuitry is configured to: perform the first order correction by increasing gain at the plurality of tile boundary display pixels according to the point spread function; and perform the second order correction by decreasing gain at the plurality of non-tile boundary display pixels that are adjacent to the plurality of tile boundary display pixels according to the point spread function.
Jun teaches a known bezel compensation technique increasing brightness at the edges of a tile to reduce the perceived bezel width (Figs. 3 and 7-9 and paragraphs [0072], [0080] and [0102] teach increasing edge brightness to hide a large bezel width and improve display quality).
It would have been obvious to one of ordinary skill at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the tile-based display of Iversen in view of Kunkel to include the bezel compensation technique of Jun such that when a distance between adjacent tile boundary display pixels is greater than a distance between adjacent non-tile boundary display pixels, the processing circuitry is configured to: perform the first order correction by increasing gain at the plurality of tile boundary display pixels according to the point spread function; and perform the second order correction by decreasing gain at the plurality of non-tile boundary display pixels that are adjacent to the plurality of tile boundary display pixels according to the point spread function.  One of ordinary skill in the art would be motivated to make the aforementioned changes to reduce the perceived bezel width and improve display quality (paragraph [0080]).  Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success. 

	
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iversen et al. (USPN 2020/0193943) in view of Kunkel et al. (USPN 2013/0328948) and further in view of Goto et al. (USPN 2021/0272528).
With respect to claim 18, Iversen in view of Kunkel teach the system of claim 11, discussed above.  However, Iversen in view of Kunkel fail to expressly teach wherein the processing circuitry is configured to perform the first order correction and the second order correction without changing a total luminance associated with the image data.
Goto teaches a known technique implementing a point spread function without changing a total luminance associated with image data (Fig. 3(a) and paragraphs [0035] and [0036]).
Iversen in view of Kunkel teaches a base process/product of first and second order pixel correction according to a point spread function which the claimed invention can be seen as an improvement in that the processing circuitry is configured to perform the first order correction and the second order correction without changing a total luminance associated with the image data.  Goto teaches a known technique of implementing a point spread function without changing a total luminance associated with image data that is comparable to the base process/product.
Goto’s known technique of implementing a point spread function without changing a total luminance associated with image data would have been recognized by one skilled in the art as applicable to the base process/product of Iversen in view of Kunkel and the results would have been predictable and resulted in a tile-based display wherein the processing circuitry is configured to perform the first order correction and the second order correction without changing a total luminance associated with the image data which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches resampling pixel data (see at least paragraph [0066] of Thomas et al. USPN 2017/0134611) and defining the boundary of a pixel region (see at least paragraphs [0056]-[0058] of Furihata et al. USPN 2022/0223080).  The prior art of record further teaches decreasing brightness based on pixel distance (see at least paragraph [0093] of Park et al. USPN 2022/0051641).


However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “electronic device comprising: 
an electronic display comprising an array of display pixels disposed over a plurality of tiles; and 
image processing circuitry configured to: 
receive image data corresponding to image content; 
resample at least some of the image data based on a geometry of a boundary between at least two tiles of the plurality of tiles; and 
perform a first order correction of the image data for a display pixel along the boundary by adjusting a luminance of the display pixel along the boundary according to a gain mask” (claim 1 – emphasis added);
“system of claim 11, wherein the processing circuitry is configured to resample at least some of the image data based on a geometry of the tile boundary and respective positions of the plurality of tile boundary display pixels and the plurality of non-tile boundary display pixels” (claim 15 –  emphasis added); 
“system of claim 11, wherein when a distance between adjacent tile boundary display pixels is less than a distance between adjacent non-tile boundary display pixels, the processing circuitry is configured to:
perform the first order correction by decreasing gain at the plurality of tile boundary display pixels according to the point spread function; and
perform the second order correction by increasing gain at the plurality of non-tile boundary display pixels that are adjacent to the plurality of tile boundary display pixels according to the point spread function” (claim 17 – emphasis added); and
“method of claim 19, comprising resampling, via the processing circuitry, at least some of the image data based on a geometry of the boundary between the first tile and the second tile” (claim 20 – emphasis added).

Claims 2-10 are dependent on claim 1 and allowable for substantially the same reasons, discussed above.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Furihata et al. (USPN 2022/0223080) teaches defining the boundary of a pixel region;
Thomas et al. (USPN 2017/0134611) teaches resampling pixel data;
Kuo et al. (USPN 2014/0133749), Yamanashi (USPN 2015/0356344), Lee et al. (USPN 2022/0189423) and Meng et al. (USPN 2019/0347777) teach usage of a gain mask to change a pixel;
Park et al. (USPN 2022/0051641) teaches decreasing brightness based on pixel distance;
Ji et al. (USPN 2019/0355316) teaches point spread function adjustment;
Frattalone (USPN 2014/0056003), Dedene et al. (2004/0164667), Myers (USPN 6,330,111) and Lee et al. (9,274,369) teach hexagonal pixel configurations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623